   Case: 1:17-cv-08146 Document #: 185 Filed: 06/03/19 Page 1 of 3 PageID #:4730




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  SDAHRIE HOWARD, et al.                             )
                                                     )
                                                     )     Case No. 17-cv-8146
                                                     )
                          Plaintiffs,                )     Judge Matthew F. Kennelly
  v.                                                 )
                                                     )
  COOK COUNTY SHERIFF’S OFFICE, et al.               )
                                                     )
                          Defendants.                )

                 DEFENDANTS’ JOINT MOTION TO EXCLUDE
      THE TESTIMONY, REPORTS, AND OPINIONS OF DR. LOUISE FITZGERALD

        Defendants Cook County Sheriff’s Office and Cook County, by and through their

undersigned counsel, jointly move to exclude the testimony, reports, and opinions of Dr. Louise

Fitzgerald pursuant to Federal Rule of Evidence 702 and Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993). The bases for this Motion are fully set forth in

the concurrently-filed Memorandum in Support of Motion to Exclude the Testimony, Reports, and

Opinions of Dr. Louise Fitzgerald.


Dated: June 3, 2019

Respectfully submitted,

COOK COUNTY SHERIFF’S OFFICE                               COOK COUNTY

By:     _/s/ Peter A. Milianti____                         By:     /s/ Elizabeth A. Ekl____
        One of its Attorneys                                       One of its Attorneys

        Christina M. Egan                                          Elizabeth A. Ekl
        Michael R. Phillips                                        Terrence M. Burns
        Peter A. Milianti                                          Dan M. Noland
        David D. Leishman                                          Paul A. Michalik
        Katharine P. Lennox                                        Katherine C. Morrison
        Melissa M. Weiss                                           Reiter Burns, LLP
Case: 1:17-cv-08146 Document #: 185 Filed: 06/03/19 Page 2 of 3 PageID #:4731




   McGuireWoods LLP                                   311 S. Wacker Dr. # 5200
   77 West Wacker Drive                               Chicago, Illinois 60606
   Suite 4100                                         eekl@reiterburns.com
   Chicago, Illinois 60601-1815                       Telephone: 312.982.0090
   cegan@mcguirewoods.com
   Telephone: 312.849.8100
   Fax: 312.849.3690




                                     2
   Case: 1:17-cv-08146 Document #: 185 Filed: 06/03/19 Page 3 of 3 PageID #:4732




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I caused the foregoing document to be served upon

all counsel of record through the Court’s electronic filing system.

                                              By:    ____/s/ Peter A. Milianti
                                                     Christina Egan
                                                     Michael R. Phillips
                                                     Peter A. Milianti
                                                     David D. Leishman
                                                     Katharine P. Lennox
                                                     Melissa M. Weiss
                                                     McGuireWoods, LLP
                                                     77 West Wacker Drive
                                                     Suite 4100
                                                     Chicago, Illinois 60601-1815
                                                     cegan@mcguirewoods.com
                                                     mphillips@mcguirewoods.com
                                                     pmilianti@mcguirewoods.com
                                                     dleishman@mcguirewoods.com
                                                     klennox@mcguirewoods.com
                                                     mweiss@mcguirewoods.com
                                                     Telephone: 312.849.8100
                                                     Fax: 312.849.3690




                                                 3
